Name: Commission Implementing Regulation (EU) NoÃ 497/2012 of 7Ã June 2012 amending Regulation (EU) NoÃ 206/2010 as regards the requirements for imports of animals susceptible to bluetongue Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade;  agricultural policy;  means of agricultural production;  trade policy
 Date Published: nan

 13.6.2012 EN Official Journal of the European Union L 152/1 COMMISSION IMPLEMENTING REGULATION (EU) No 497/2012 of 7 June 2012 amending Regulation (EU) No 206/2010 as regards the requirements for imports of animals susceptible to bluetongue (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular Article 6(1), Article 7(e), and Article 13(1) thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (2) lays down the list of third countries, territories or parts thereof from which live ungulate animals, including those susceptible to bluetongue, may be introduced into the Union and the veterinary certification requirements for such introduction. (2) In particular, with regard to animals susceptible to bluetongue, certificates BOV-X, BOV-Y, OVI-X, OVI-Y and RUM set out in Part 2 of Annex I to Regulation (EU) No 206/2010 include inter alia the requirement that the animals come from a territory which, at the date of issue of the certificate accompanying them had been free from bluetongue for a period of twelve months. (3) As a result of new technical developments, "inactivated vaccines" against bluetongue have become available which do not pose the risk of undesired local circulation of the vaccine virus to unvaccinated cattle, sheep and goats. It is now widely accepted that vaccination with inactivated vaccines is the preferred tool for the control of bluetongue and for the prevention of clinical disease in such animals in the Union. (4) To ensure better control of the spread of the bluetongue virus and to reduce the burden on the agricultural sector posed by that disease, the rules on vaccination laid down in Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (3) were recently amended by Directive 2012/5/EU of the European Parliament and of the Council (4) to take account of the recent technological developments in vaccine production. (5) Accordingly, Directive 2000/75/EC now provides for the use of inactivated vaccines in all parts of the EU. (6) As a result of the evolving epidemiological situation as regards bluetongue, and to align with the World Organisation for Animal Health (OIE) standards, Commission Regulation (EC) No 1266/2007 of 26 October 2007 on implementing rules for Council Directive 2000/75/EC as regards the control, monitoring, surveillance and restrictions on movements of certain animals of susceptible species in relation to bluetongue (5) was amended recently. The EU standards require the absence of virus circulation for a minimum period of two years in order to consider a territory free from bluetongue. The period of twelve months referred to in the relevant certificates set out in Part 2 of Annex I to Regulation (EU) No 206/2010 should therefore be amended accordingly. (7) Directive 2000/75/EC and Regulation (EC) No 1266/2007 apply to intra-Union movements of live ungulates of species susceptible to bluetongue. It is appropriate that the models of veterinary certificates BOV-X, BOV-Y, OVI-X, OVI-Y and RUM set out in Part 2 of Annex I to Regulation (EU) No 206/2010 be amended to align the animal health requirements for imports into the Union, as regards bluetongue, to the requirements for intra-Union movement in animals susceptible to that disease. (8) Regulation (EU) No 206/2010 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 206/2010 is amended in accordance with the Annex to this Regulation. Article 2 For a transitional period until 30 June 2012, consignments of live ungulates accompanied by a certificate issued before the date of entry into force of this Regulation in accordance with the models BOV-X, BOV-Y, OVI-X, OVI-Y or RUM set out in Part 2 of Annex I to Regulation (EU) No 206/2010 before the amendments introduced by this Regulation may continue to be introduced into the Union. Article 3 This Regulation shall enter into force on the the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 321. (2) OJ L 73, 20.3.2010, p. 1. (3) OJ L 327, 22.12.2000, p. 74. (4) OJ L 81, 21.3.2012, p. 1. (5) OJ L 283, 27.10.2007, p. 37. ANNEX In Annex I to Regulation (EU) No 206/2010, Part 2 is amended as follows: (1) Models BOV-X, BOV-Y, OVI-X and OVI-Y are replaced by the following: (2) The Model §RUM is replaced by the following: